DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 21-25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnusson et al. (US Pub. 20140168546 and hereafter Magnusson).
As per claim 1, Magnusson teaches (in figures 1-5) a curved, arcuately-bonded liquid-crystal cell comprising: first (40, 44, and 50) and second (42, 46, and 52) optically-transparent, flexible, multilayer glass-based substrates (paragraph 40 lines 1-4) that are congruently curved and that define a gap (area filled by liquid crystal 48) between an inwardmost major surface of the first substrate (lower surface of 50 as shown in figure 3) and an inwardmost major surface of the second substrate (upper surface of 52 as shown in figure 3), and, a curved layer of liquid-crystal material (48) disposed in the gap between the first and second substrates and in contact with the inwardmost major surface of the first substrate and the inwardmost major surface of the second substrate; wherein the first and second substrates are held together by a photocured edge adhesive (56 see paragraph 40 lines 25-26 and paragraph 49 lines 5-7) disposed within the gap between the first and second substrates and photocured after the first and second substrates were bent into their congruently curved configuration (see paragraph 49), so that the liquid-crystal cell is a curved, arcuately-bonded liquid-crystal cell.
	It is noted that the limitation, " photocured after the first and second substrates were bent into their congruently curved configuration " is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the curved substrates and photocurable adhesive of Magnusson satisfies the structural limitations of the claim. See also MPEP 2113.
As per claim 2, Magnusson teaches (in figures 1-5) that the first and second substrates each comprise a transparent conductive layer (44 and 46) disposed on an at least a majority of an inward major surface of a flexible glass sheet of the substrate (see figure 3).
As per claim 3, Magnusson teaches (in figures 1-5) that the first substrate (40, 44, and 50) comprises a first alignment layer (50) disposed on at least a majority of an inward major surface of the transparent conductive layer (44) of the first substrate and the second substrate (42, 46, and 52) comprises a second alignment layer (52) disposed on at least a majority of an inward major surface of the transparent conductive layer of the second substrate (46), each of the first and second alignment layers comprising an inward major surface that provides the inwardmost major surface of the substrate and that is in contact with an outward major surface of the liquid-crystal material (see figure 3).
As per claim 4, Magnusson teaches (in figures 1-5) that the edge adhesive (56) is present as a continuous strip that extends along an entirety of a picture-frame border of the substrates and that completely circumferentially bounds an interior area of the gap that contains the liquid-crystal material (see figure 3 and paragraph 40 lines 25-27).
As per claim 5, Magnusson teaches (in figures 1-5) that at least at some locations along the strip of edge adhesive (56), the edge adhesive is in contact with, and is bonded to, the inward major surface of the first alignment layer (50) and the inward major surface of the second alignment layer (52).
As per claim 6, Magnusson teaches (in figures 1-5) that the edge adhesive is a coalesced adhesive that was deposited on an inwardmost major surface of the first substrate or of the second substrate, in the form of droplets that coalesced into a continuous bead to provide the continuous adhesive strip after curing of the adhesive (see figure 3, paragraph 40 lines 25-27 and paragraph 49 lines 5-7).
It is noted that the limitation, "the edge adhesive is a coalesced adhesive that was deposited on an inwardmost major surface of the first substrate or of the second substrate, in the form of droplets that coalesced into a continuous bead to provide the continuous adhesive strip after curing of the adhesive" is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the photocurable adhesive of Magnusson satisfies the structural limitations of the claim. See also MPEP 2113.
As per claim 7, Magnusson teaches (in figures 1-5) a multiplicity of discrete spacers (54) randomly distributed throughout a length and breadth of the curved layer of liquid-crystal material (see figure 3, paragraph 40 line 24 and paragraph 49 lines 7-11).
As per claim 8, Magnusson teaches (in figures 1-5) a curved switchable shutter (10) comprising: a curved first polarization filter (14) having a first polarization direction; a curved second polarization filter (18) having a second polarization direction, which may be the same or different from the first polarization direction (see paragraph 38 lines 10-16); and a curved, arcuately-bonded liquid-crystal cell of claim 1 (16 see paragraph 40 lines 1-2) sandwiched between the first and second polarization filters, wherein the curved switchable filter is capable of being switched between at least a dark state and a light state (see paragraph 38 lines 41-44).
As per claim 9, Magnusson teaches (in figures 1-5) a curved automatic darkening filter (60) comprising: at least one curved switchable filter of claim 8 (10), and a shutter control system (64 and 66) that is controllably connected to the curved switchable shutter (see figure 4 and paragraph 42).
As per claim 10, Magnusson teaches (in figures 1-5) a vision-protective headgear (68) comprising: a curved automatic darkening filter of claim 9 (60) mounted in an optically transmissive window of the vision-protective headgear (see figure 5 and paragraph 43).
As per claim 21, Magnusson teaches (in figures 1-5) the vision-protective headgear of claim 10 (68) wherein the vision-protective headgear is a welding helmet (see figure 43).
As per claim 22, Magnusson teaches (in figures 1-5) that the first (40, 44, and 50) and second (42, 46, and 52) substrates each comprise a transparent conductive layer (44 and 46) disposed on an at least a majority of an inward major surface of a flexible glass sheet of the substrate (see figure 3 and paragraph 40) and wherein the first substrate comprises a first polyimide alignment layer (50) disposed on, and in contact with, at least a majority of an inward major surface of the transparent conductive layer of the first substrate (44) and the second substrate comprises a second polyimide alignment layer (52) disposed on, and in contact with, at least a majority of an inward major surface of the transparent conductive layer of the second substrate (46), and wherein each of the first and second polyimide alignment layers comprises an inward major surface that provides the inwardmost major surface of the substrate and that is in contact with an outward major surface of the liquid-crystal material (see figure 3).
As per claim 23, Magnusson teaches (in figures 1-5) that at least at some locations along the strip of edge adhesive (56), the edge adhesive is in contact with, and is bonded to, the inward major surface of the first polyimide alignment layer (50) and the inward major surface of the second polyimide alignment layer (52) (see figure 3).
As per claim 24, Magnusson teaches (in figures 1-5) that the first and second substrates respectively include first (40) and second (42) flexible glass sheets of thickness 30-150 microns (see paragraph 40 lines 5-7).
As per claim 25, Magnusson teaches (in figures 1-5) that that the photocured adhesive (56) is not a pressure-sensitive adhesive (UV adhesive see paragraph 40 lines 25-26 and paragraph 49 lines 5-7).
As per claim 28, Magnusson teaches (in figures 1-5) a multiplicity of discrete spacers (54) randomly distributed throughout a length and breadth of the liquid-crystal material (see figure 3, paragraph 40 line 24 and paragraph 49 lines 7-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al. (US Pub. 20140168546 and hereafter Magnusson) as applied to claim 1 above and in further view of Teowee et al. (USP 5604626 and hereafter Teowee). 
As per claim 26, Magnusson does not teach that at least one of the first and second substrates comprises an end region that protrudes past a terminal end of the other substrate, with an exposed surface of a conductive layer being present on the protruding end region.
However, Teowee teaches (in figure 6) offsetting first (11, 21 and 50) and second (10, 20 and 30) substrates such that each of the substrates comprises an end region which protrude past a terminal end of the other substrate so as to exposed surfaces of conductive layers (20 and 21) being present on the protruding end regions in order to connect a connecting means used to drive the device (Col. 16 lines 53-57).
	It would have been obvious to one of ordinary skill in the art at the time of filing to offset the substrates as suggested by Teowee in order to facilitate connection to the electrodes as taught by Teowee. 
As per claim 27, Magnusson in view of Teowee teaches that the first and second substrates (40, 44, and 50 and 42, 46, and 52 in Magnusson as modified by Teowee) are offset relative to each other so that each substrate comprises a protruding end region bearing an exposed surface of a conductive layer (see figure 6 in Teowee).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al. (US Pub. 20140168546 and hereafter Magnusson) as applied to claim 28 above and in further view of Araya et al. (US Pub. 20050048224 and hereafter Araya). 
 	As per claim 29, Magnusson does not specifically teach additional discrete spacers are present in the edge adhesive.
	However, Araya teaches providing discrete spacers in an edge adhesive in order to properly set the gap of the liquid crystal display (see paragraph 99). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to include discrete spacers in the edge adhesive of Magnusson. 
	The motivation would have been to ensure proper spacing for the cell gap. 
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that the rejection of claims 1-10, 21-25, and 28 under 35 U.S.C. 102(a)(1) is improper. Specifically, applicant argues that because the specification defines “arcuately bonded liquid crystal cell” as a liquid crystal is a display in which the first and second substrates are both provided in a flat configuration with an uncured edge adhesive disposed therebetween, after which, both substrates are simultaneously bent into a curved configuration, after which the edge adhesive is cured Magnusson does not anticipate the claimed device as Magnusson does not teach first forming the substrates in a flat configuration before simultaneously bending the substrates. This argument is unpersuasive. The limitations on which applicant relies are product by process limitations and even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the curved substrates and photocurable adhesive of Magnusson satisfies the structural limitations of the claim. See also MPEP 2113. Additionally, as shown in the rejection above, the adhesive between the substrates in Magnusson is cured after the substrates are provided in a curved configuration and would therefore be expected to possess the same characteristics as applicant’s invention. As such applicant’s argument is unpersuasive and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871